DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the boarding door being closer to the rear separating element and having the side passenger door being interposed longitudinally between the toilet area and the galley and the toilet and rest area being located on the opposite side of the fuselage as the passenger boarding door must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The third embodiment in Figure 5 is the only embodiment with there being a galley and toilet on either side of the entry door, which is claimed in claim 19, however, in [0101]-[0103] discloses the door median plane being up to 50% of the length between the front and rear separating elements. Claim 1 claims the door being closer to the rear separating element, which is not present in the embodiment of Figure 5. . 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 requires the transverse median plane of the door to be less than 50% of the length between the front and rear separating elements from the front separating element, which is directly contradictory to the limitation of claim 1 for the transverse median plane of the door to be closer to the rear separating element. Therefore, claim 5 cannot be examined on the merits.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the transverse median plane of the door is distanced less than 50% of the length between the front and rear separating elements from the front separating element, and the transverse median plane of the door to be closer to the rear separating element at the same time as these are contradictory statements. For purposes of examination, claim 5 will be examined such that “less than 50%” is replaced with “more than 50%”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schliwa (US 20120048998).

Regarding claim 1, Schliwa teaches an aircraft comprising: a fuselage (#8/#12), the fuselage extending along a longitudinal axis and delimiting a cockpit (#33), a passenger entry area (area between cockpit and #40), and a passenger cabin (#4), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft ([0032]), the entry area being interposed longitudinally between the cockpit and the cabin (Figs. 2-7); 
the fuselage including a front separating element delimiting the cockpit and the entry area (back walls of arrangement #20 Figs. 2-7); 
the fuselage including a rear separating element delimiting the entry area and the cabin (#40);
 the fuselage delimiting a side passenger boarding door opening in the entry area (#10, opening shown by dotted lines); 
a transverse median plane of the side passenger boarding door being longitudinally placed closer to the rear separating element than to the front separating element (Figs. 2-7, door #10 adjacent to wall #40). 

Regarding claim 2, Schliwa teaches the aircraft according to claim 1, wherein the entry area comprises at least one crew rest area (#28/#46/#50), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a side of the fuselage opposite the side passenger boarding door and facing the side passenger boarding door (#28/#46/#50; opposite door #10 on the right side, platform arranged for laying down such that a person could face the door, side of arrangement of seats #28/#46 facing the door).

Regarding claim 3, Schliwa teaches the aircraft according to claim 1, wherein the entry area comprises at least one crew rest area (#28/#46/#50), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door and being arranged longitudinally between the cockpit and the side passenger boarding door (rest area on the same side as the door #10 on the right side, between cockpit and boarding door: Figs. 2-7).

Regarding claim 5, Schliwa teaches the aircraft according to claim 1, wherein the distance of the transverse median plane from the front separating element, considered along the longitudinal axis, is more than 50% of the length between the front separating element and the rear separating element, considered along the longitudinal axis (Figs. 2-7; door #10 adjacent to wall #40 closer to the rear separating element and therefore more than 50% of the aforementioned length away from the front separating element)

Regarding claim 9, Schliwa teaches the aircraft according to claim 1, wherein the side passenger boarding door (#10) is adjoined to the rear separating element (#40; Figs. 2-7). 

Regarding claim 12, Schliwa teaches the aircraft according to claim 1, wherein the entry area comprises at least one galley configured for in-flight services (#54, [0044]), the galley being arranged at least partially across from the side passenger boarding door (Fig. 8 shows it within #31, Figs 2 and 5 show #31 across from door #10). 

Regarding claim 14, Schliwa teaches the aircraft according to claim 1, wherein the entry area is devoid of any other separating element, comprising a frame delimited by the fuselage and a concealing element received in the frame, distinct from the front and rear separating elements (Figs. 2-7).
Regarding claim 20, Schliwa teaches the aircraft according to claim 1, wherein the entry area further comprises a toilet area (Schliwa annotated Fig. 4), the toilet area being arranged on the same side of the fuselage as the side of the side passenger boarding door (same side as right side door #10), and being interposed longitudinally between the cockpit and the side passenger boarding door (Figs. 2-7 between #33 and right side door #10).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120048998).

Regarding claim 4, Schliwa teaches the aircraft according to claim 1. Schliwa discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements in percentages, however, the door is shown as being adjacent to the rear separating element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance of the transverse median plane from the front separating element, considered along the longitudinal axis, is greater than 70% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The variables which determine the distance from the front separating wall with the door adjacent to the rear separating element are the width of the bathroom and the width of the door. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bathroom to be wider to accommodate passengers with limited mobility in order to allow for the ability to navigate the bathroom with a wheelchair. 

Regarding claim 6, Schliwa teaches the aircraft according to claim 1. Schliwa discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a minimum distance, considered along the longitudinal axis, separating the front separating element and a first free side edge of the side passenger boarding door is greater than 0.9 m, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The entrance having a higher distance from the cockpit increases safety for the pilots.

Regarding claim 11, Schliwa teaches the aircraft according to claim 1. Schliwa appears silent to the location of portholes in the aircraft. The examiner takes official notice that portholes in entry doors are well known in the art, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to include portholes on the entry doors in Schliwa. Doing so would provide a view outside for crew members and passengers while they are in the vicinity of the entry doors during flight. Therefore, the modified second door would have a porthole across from the boarding door (both #10 doors), and a porthole is arranged laterally in the fuselage across from the side passenger boarding door (doors #10 laterally opposite each other Figs. 2-7).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120048998) as applied to claim 1 above, and further in view of Mbanefo (US 20160052632).

Regarding claim 7, teaches the aircraft according to claim 1. Schliwa does not appear to specifically disclose the front and rear separating elements with concealing elements in the frame. Mbanefo teaches wherein the front separating element and the rear separating element each comprise a frame delimited by the fuselage and a concealing element received in the frame (P0; [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Schliwa with the pocket doors of Mbanefo. Doing so would provide doors for privacy and limiting access of passengers and crew if desired, without the additional room of a swinging door. 

Regarding claim 8, Schliwa, as modified, teaches the aircraft according to claim 7. Mbanefo further teaches wherein the concealing element is a door or a curtain (pocket door P0).

Regarding claim 15, Schliwa teaches the aircraft according to claim 1. Schliwa does not appear to teach wherein the fuselage is devoid of a door placed longitudinally across from the side passenger boarding door. Mbanefo teaches the fuselage is devoid of a door placed longitudinally across from the side passenger boarding door (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Schliwa with the absence of a second door as in Mbanefo to increase simplicity of components and reduce weight of the aircraft. 

Regarding claim 16, Schliwa teaches the aircraft according to claim 1. Schliwa does not appear to specifically disclose maximum takeoff weight of the aircraft nor the maximum number of passengers permissible. Mbanefo discloses having a maximum takeoff weight of less than 55,000 kg and/or is configured for a maximum permissible number of passengers on board less than or equal to 19 (number of passengers, [0127], [0091]; Fig. 3, number of seats for flight less than 19). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Schliwa to have the passenger limitations of Mbanefo. Doing so would make the aircraft the most efficient size for transporting the desired number of passengers while using the least amount of fuel. 


Claims 10, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120048998) as applied to claim 1 above, and further in view of Ward (US 6702231).

Regarding claim 10, Schliwa teaches the aircraft according to claim 1. Schliwa does not appear to teach storage space between the side passenger boarding door and the rear separating element. Ward teaches wherein the entry area comprises a storage space (“Luggage” Fig. 3) between the side passenger boarding door and the rear separating element (Fig. 3, door fore of the luggage area). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Schliwa to include storage space as in Ward. Doing so would provide a storage area for crew members to safely store their belongings, secured out of the walking path of boarding passengers. 

Regarding claim 12, Schliwa teaches the aircraft according to claim 1. The embodiments of Figures 4, 6, and 7 of Schliwa do not appear to include a galley.  Ward teaches a galley on a side of the fuselage opposite the boarding door (“Galley” Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiments of Figures 4, 6, and 7 to include a galley in the location of Ward. Doing so would provide a galley for crew to prepare and store refreshments for passengers in flight, in a location chosen by design choice. In Schliwa, this would equate to adding a galley between the second boarding door (on the side with the toilet) and the aft dividing wall.

Regarding claim 13, Schliwa, as modified, teaches the aircraft according to claim 12, wherein the entry area comprises at least one crew rest area (#41/#28/#50: Figs. 4, 6, and 7), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door (#10 on the left on the same side as the rest area #37/#44/#48) and being arranged longitudinally between the cockpit and the side passenger boarding door (Figs. 4, 6, and 7), and wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (Figs. 4, 6, and 7, areas without monuments). As previously modified by Ward, the crew rest area and the galley being arranged on either side of the central circulation passage. 

Regarding claim 19, Schliwa teaches the aircraft according to claim 1, 
wherein the entry area comprises at least one crew rest area (#28/#46/#50), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a side of the fuselage opposite the side passenger boarding door and facing the side passenger boarding door (#28/#46/#50; opposite right side door #10, platform arranged for laying down such that a person could face the door, side of arrangement of seats #28/#46 facing the door).
Schliwa also teaches a galley (#54, [0044]) and a toilet (see annotated Fig. 4), however they are not positioned in the claimed positions. Ward teaches locations four locations for monuments in an entry passage of an aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of [primary] to arrange the monuments such that the boarding door is longitudinally between the galley and the toilet and the toilet and rest area are on the side of the fuselage opposite the boarding door and the galley being located on the same side of the fuselage as the boarding door, as shown in annotated Figure 4 of Ward, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Arrangement of monuments in the manner discussed would be a matter of design choice. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120048998) in view of Ward (US 6702231).

Regarding claim 17, Schliwa teaches an aircraft comprising: 
a fuselage (#8/#12), the fuselage extending along a longitudinal axis and delimiting a cockpit (#33), a passenger entry area (area between cockpit and #40), and a passenger cabin (#4), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft ([0032]), the entry area being interposed longitudinally between the cockpit and the cabin (Figs. 2-7); 
the fuselage including a front separating element delimiting the cockpit and the entry area (back walls of arrangement #20 Figs. 2-7); 
the fuselage including a rear separating element delimiting the entry area and the cabin (#40);
 the fuselage delimiting a side passenger boarding door opening in the entry area (#10, opening shown by dotted lines); 
Schliwa discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements in percentages, however it is shown to be a significant distance from the front separating element as there is a toilet in between those components. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse median plane of the side passenger boarding door being placed at a distance from the front separating element, considered along the longitudinal axis, greater than 39% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The variables which determine the distance from the front separating wall with the door adjacent to the rear separating element are the width of the bathroom and the width of the door. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bathroom to be wider to accommodate passengers with limited mobility in order to allow for the ability to navigate the bathroom with a wheelchair.
Schliwa further teaches wherein the entry area comprises at least one crew rest area (#41/#28/#50: Figs. 4, 6, and 7), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door (#10 on left side in Figs. 4, 6, and 7) and being arranged longitudinally between the cockpit and the side passenger boarding door (Figs. 4, 6, and 7).
The embodiments of Figures 4, 6, and 7 of Schliwa do not appear to include a galley.  Ward teaches a galley on a side of the fuselage opposite the boarding door (“Galley” Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiments of Figures 4, 6, and 7 to include a galley in the location of Ward. Doing so would provide a galley for crew to prepare and store refreshments for passengers in flight, in a location based on design preference. In Schliwa, this would equate to adding a galley between the second boarding door (on the side with the toilet) and the aft dividing wall.
Shliwa, as modified, further teaches wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (Figs. 4, 6, and 7, areas without monuments). As previously modified by Ward, the crew rest area and the galley being arranged on either side of the central circulation passage.

Reagarding claim 18, Schliwa teaches an aircraft comprising: 
a fuselage (#8/#12), the fuselage extending along a longitudinal axis and delimiting a cockpit (#33), a passenger entry area (area between cockpit and #40), and a passenger cabin (#4), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft ([0032]), the entry area being interposed longitudinally between the cockpit and the cabin (Figs. 2-7); 
the fuselage including a front separating element delimiting the cockpit and the entry area (back walls of arrangement #20 Figs. 2-7); 
the fuselage including a rear separating element delimiting the entry area and the cabin (#40);
 the fuselage delimiting a side passenger boarding door opening in the entry area (#10, opening shown by dotted lines); 
Schliwa discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements in a percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse median plane of the side passenger boarding door being placed at a distance from the front separating element, considered along the longitudinal axis, greater than 39% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The variables which determine the distance from the front separating wall with the door adjacent to the rear separating element are the width of the bathroom and the width of the door. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bathroom to be wider to accommodate passengers with limited mobility in order to allow for the ability to navigate the bathroom with a wheelchair. Additionally, a door placed at greater than 39% of the length between the front and rear separating elements is not critical and criticality has not been indicated. 
Schliwa further teaches wherein the entry area comprises at least one crew rest area (#41/#28/#50: Figs. 4, 6, and 7), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on (“seats” #28/#46 are for sitting or [0043] for rest platform for laying down), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door (#10 on left side in Figs. 4, 6, and 7) and being arranged longitudinally between the cockpit and the side passenger boarding door (Figs. 4, 6, and 7).
The embodiments of Figures 4, 6, and 7 of Schliwa do not appear to include a galley.  Ward teaches a galley on a side of the fuselage opposite the boarding door (“Galley” Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiments of Figures 4, 6, and 7 to include a galley in the location of Ward. Doing so would provide a galley for crew to prepare and store refreshments for passengers in flight, in a location based on design preference. In Schliwa, this would equate to adding a galley between the second boarding door (on the side with the toilet) and the aft dividing wall.
Shliwa, as modified, further teaches wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (Figs. 4, 6, and 7, areas without monuments). As previously modified by Ward, the crew rest area and the galley being arranged on either side of the central circulation passage.
Shliwa, as modified, further teaches, wherein the entry area further comprises a toilet area (see annotated drawing, Fig. 4), the toilet area being arranged on the side of the fuselage opposite the side of the side passenger boarding door (toilet area opposite left side door #10, Figs. 4, 6, and 7), and being interposed longitudinally between the cockpit and the galley (galley, as modified, is located along rear wall on right side of fuselage in entry area, see annotated Fig. 4, therefore toilet is between cockpit and galley), wherein, in projection on the longitudinal axis, the side passenger boarding door is laterally offset relative to the toilet area without overlap (Figs. 4, 6, and 7, doors 10 are symmetrically placed opposite the longitudinal axis, therefore, the longitudinal projection of the boarding door would only overlap the other boarding door, and not the projection of the toilet).



    PNG
    media_image1.png
    671
    628
    media_image1.png
    Greyscale

Annotated Figure 4 of Shliwa


    PNG
    media_image2.png
    765
    849
    media_image2.png
    Greyscale

Annotated Figure 4 of Ward

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647